Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered July 11, 1996, which granted petitioner’s application and permanently stayed arbitration, unanimously affirmed, without costs.
Since petitioner’s position is that only an individually aggrieved employee may initiate a grievance procedure, a condition precedent to entry into the arbitration process is at issue, and it is an issue for the court to resolve (see, Matter of Cassone, 63 NY2d 756, 759; Matter of Lassiter v CNA Ins. Co., 195 AD2d 362, 363). The court correctly determined that the collective bargaining agreement, construed as a whole (see, County of Westchester v Mahoney, 56 NY2d 756), does not reflect that appellant union has any right to initiate a grievance procedure in its own name. The record establishes that petitioner did not impede satisfaction of the condition precedent (see, Young v Whitney, 111 AD2d 1013, 1014). We have considered appellant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Wallach, JJ.